OPINION — AG — **** COUNTY ELECTION BOARD — POWERS AND DUTIES AND COUNTY COMMISSIONERS WITHOUT ADMINISTRATIVE POWER OVER BOARD **** WHERE THE BUDGET FOR THE CLERK OF THE COUNTY ELECTION BOARD HAS BEEN APPROVED FOR THE FISCAL YEAR AND FUNDS ARE AVAILABLE TO PAY SALARIES, THE BOARD OF COUNTY COMMISSIONERS DOES NOT HAVE THE AUTHORITY TO REDUCE THE SALARY OF THE CLERK OF THE COUNTY ELECTION BOARD. THE BOARD OF COUNTY COMMISSIONERS DOES NOT HAVE THE AUTHORITY TO SET THE HOURS OF OPERATION FOR THE COUNTY ELECTION BOARD. CITE: 26 O.S. 1970 Supp., 24 [26-24](A), 26 O.S. 1970 Supp., 93.20 [26-93.20], 19 O.S. 1961 339 [19-339] (MARVIN C. EMERSON)